DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1, 3-8, 10-15 and 17-23 are allowed.
	Claim 1 recites “…generating a line curve representative of the at least one conversational thread based on the plurality of bins by calculating, for each bin, at least one point in the second direction 3Docket No: 123144-0035UT01based on the number of interleaved messages associated with each bin and generating a zig-zag B-spline curve between each of the at least one points.”
The closest prior art found is Marcus, et al. TwitInfo: Aggregating and Visualizing Microblogs for Event Exploration. CHI’11, pp. 227-236 [herein “Marcus”] and Marks, et al. US patent application 2018/0075005 [herein “Marks”]. Marcus teaches time-sorting the collection of tweets, and group tweets within one-minute time windows (i.e., bins) (Marcus: pp. 230, col. 2, para. 3). For each time window, Marcus ranks all tweet terms in the window by TF-IDF, and uses the top-ranked tweet terms to label (i.e., represent) the window (Marcus: pp. 231, col. 2, para. 5). Furthermore, Marks teaches visually identifying a tweet term using a graphical element such as a colored dot (Marks: [0028]). However, neither Marcus nor Marks discloses the limitation on zig-zag B-spline curve.
Marcus taken either alone or in combination with the prior art of record does not fully disclose the limitation of “…zig-zag B-spline curve…” in combination with the remaining elements and features of the claimed invention.
Claims 8 and 15 are analogous to claim 1, and are similarly allowed.
Claims 3-7, 10-14 and 17-23 are dependent on claims 1, 8 and 15 respectively, and are allowed accordingly.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        

/ALEX GOFMAN/Primary Examiner, Art Unit 2163